DETAIL OFFICE ACTIONS
The United States Patent & Trademark Office appreciates the response filed for the current application that is submitted on 2/22/2022. The United States Patent & Trademark Office reviewed the following documents submitted and has made the following comments below.

Amendment
Applicant submitted amendments on 2/22/2022. The Examiner acknowledges the amendment and has reviewed the claims accordingly.

Applicant Arguments:
In regards to Argument 1, Applicant/s state/s that the amendment to the claims overcomes the rejection of 35 U.S.C. 101 and the claim is not an abstract idea since it is an improvement on the relevant technology, therefore, the rejection should be withdrawn.

In regards to Argument 2, Applicant/s state/s Stopek in view of Kaufman do not teach on the amended claims, therefore, the rejection of 35 U.S.C. 103 should be removed.

Examiner’s Responses:
In response to Argument 1, The Examiner respectfully agrees. 

In response to Argument 2, Applicant’s arguments, see Remarks, filed 2/22/2022, with respect to the rejection(s) of claim(s) 1-2 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, 
Stopek teaches Systems and methods for treating a lung disease including capturing a first set of images of at least a portion of a lung displaying symptoms of a lung disease, generating a three-dimensional model from the first set of images, locating a target nerve proximate the portion of the lung, generating a treatment plan, and on-invasively denervating the target nerve based on the treatment plan such that the function of the portion of the lung is affected. Specifically, Stopek teaches refining image slices when selecting imaging modality to get sufficient resolution to locate the target nerve. Stopek further teaches determining the target and its size and allowing the clinician to create a pathway plan to the target for treating lung cancer. Kaufman teaches a system that captures lung image data and generates a report. Specifically, Kaufman teaches comparing different images from a user input between the first and second and determining the size of the nodules and any new development of nodules. Thereafter, Kaufman generates a report about the patient. Kaufman teaches image processing of aligning the first image with the second image and determining the difference in size of the nodule. The examiner finds that Stopek can incorporate the post image processing of Kaufman to determine the difference in size of the nodule. Wei teaches capturing lung images and segmenting the patient’s lung to segment nodules in the images. Wei specifically teaches that the blurred nodule templates are matched against tomosynthesis images at step 504 to determine nodule candidates. As one example, a nodule detection unit (e.g., the nodule detection unit 110) may compare the blurred templates to the slices of a tomosynthesis scan. Such matching may be 


Claim Rejections - 35 USC § 101
The Examiner has withdrawn the rejections for 35 USC § 101 in response to Applicants amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The Examiner strongly suggested that appropriate corrections be made to clarify the claim scope.

With respect to Claim 1, the claim recites the following, each of which renders the claim indefinite:
	“the determining that the first plurality of tomography indicates the solitary lesion includes determining if a percentage of an area showing a CT value within a normal range in a second tomography image is equal to or lower than a predetermined threshold value ” on line 17-lines 19 (unclear to what this refers).

With respect to Claim 3, the claim recites the following, each of which renders the claim indefinite:
	“the determining the first plurality of tomography indicates the solitary lesion includes determining if a percentage of an area showing a CT value within a normal range in a second tomography image is equal to or lower than a predetermined threshold value” on line * (unclear to what this refers).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stopek et al (U.S. Patent Pub. No. 2014/0228614, hereafter referred to Stopek) in view of Kaufman et al (U.S. Patent Pub. No. 2003/0018245, hereafter referred to as Kaufman) in view of Wei et al (U.S. Patent Pub. No. 2010/0322493, hereafter referred to as Wei).

Regarding Claim 1, Stopek teaches a method for an apparatus including a hardware processor that executes a program and causes the apparatus to perform the method (paragraph 44, paragraph 45, Stopek teaches a computer for capturing images and performing image processing on.), the method, comprising: 
obtaining image data to be interpreted including a first plurality of tomography images of a right lung of a first person, the first plurality of tomography images being imaged by a first CT scan of the right lung (paragraph 57-paragraph 59, Stopek teaches capturing images of the lung); and 
paragraph 44, paragraph 45, Stopek teaches a computer for capturing images and performing image processing on.); and
outputting case data containing a second plurality of tomography images of a left lung of a second person (paragraph 65-paragraph 68, Stopek teaches displaying different lung images and determining lesions.), 
the second plurality of tomography images being imaged by a second CT scan of the left lung (paragraph 68, paragraph 78-paragraph 80, Stopek teaches image of different CT images of the lung).
Stopek does not explicitly disclose indicating multiple lesions, one or more tomography images included in the second plurality of tomography images being similar to one or more tomography images included in the first plurality of tomography images indicating multiple lesions, wherein the outputting the case data is not performed for the first plurality of tomography indicating the solitary lesion, the determining that the first plurality of tomography indicates the solitary lesion includes determining if a percentage of an area showing a CT value within a normal range in second tomography image is equal to or lower than a predetermined threshold value.
Kaufman is in the same field of art of medical imaging processing of the lungs. Further, Kaufman teaches indicating multiple lesions (paragraph 60- paragraph 64, Kaufman teaches comparing images of the lesions and tracing the outlines of the potential nodule), 
one or more tomography images included in the second plurality of tomography images being similar to one or more tomography images included in the first plurality of tomography paragraph 60-paragraph 64, Kaufman teaches comparing lung images to determine nodules in each of the lung images of the patient.) indicating multiple lesions,
wherein the outputting the case data is not performed for the first plurality of tomography indicating the solitary lesion (paragraph 67-paragraph 72, Kaufman teaches comparing images and allow the user to register the images and match nodules in different imaging methods.).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Stopek by incorporating the medical imaging of comparing lung images to the database of lung images that is taught by Kaufman, to make the invention that captures lung images of the patient determines cancer region and then compares the different lung images with other lung images to generate a report; thus, one of ordinary skilled in the art would be motivated to combine the references since what is needed is an improved method for visualization and characterization of small malignant lung tumors on thoracic image scan that would enable earlier detection of these tumors or nodules so as to enable earlier detection (paragraph 8, Kaufman).
Stopek in view of Kaufman does not explicitly disclose the determining that the first plurality of tomography indicates the solitary lesion includes determining if a percentage of an area showing a CT value within a normal range in second tomography image is equal to or lower than a predetermined threshold value.
Wei is in the same field of art of lane detection. Further, Wei teaches the determining that the first plurality of tomography indicates the solitary lesion includes determining if (Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (2016). Additional information can be found in MPEP §2111.04(II). The PTAB found, “If the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed.” Schulhauser at 10. As a result, if there is a possibility that the condition is not met, then the Examiner need not find prior art addressing the corresponding element.) a percentage of an area showing a CT value within a normal range in second tomography image is equal to or lower than a predetermined threshold value (paragraph 118, Wei teaches comparing nodule size at each cross section image, Wei further teaches that each segmented nodule is checked to its segmented matching template and the correlating is done below the a threshold value.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Stopek in view of Kaufman by incorporating the detecting of the lane via using thresholding values that is taught by Wei, to make the invention that captures lung images of the patient determines cancer region and then compares the different lung images with other lung images to generate a report; thus, one of ordinary skilled in the art would be motivated to combine the references since it does not have a calibrated pixel value in Hounsfield units, as CT chest images do, and there is a need for lung segmentation that identifies both the lung area and the rib structures (paragraph 8, Wei).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claim 2, Stopek, Kaufman and Wei teaches wherein the first plurality of tomography images includes a first tomography image showing a lesion portion (paragraph 44-paragraph 48, Kaufman), a second tomography image, and a third tomography image showing a lesion portion, the second tomography image being imaged after the first tomography image paragraph 44-paragraph 55, Kaufman teaches the a different images is created from the first and second image.), and wherein the CT value is a numerical expression of x-ray absorption in human body (paragraph 50-paragraph 60, Kaufman teaches different images.).

Regarding Claim 3, Stopek teaches an apparatus comprising: a memory that store a program (paragraph 44, paragraph 45, Stopek); and a hardware processor that executes the program (paragraph 44, paragraph 45, Stopek) to: 
obtain image data to be interpreted including a first plurality of tomography images of a right lung of a first person, the first plurality of tomography images being imaged by a first CT scan of the right lung (paragraph 57-paragraph 59, Stopek teaches capturing images of the lung), 
determine the first plurality of tomography images indicates a solitary lesion or multiple lesions (paragraph 44, paragraph 45, Stopek teaches a computer for capturing images and performing image processing on.), and 
output case data containing a second plurality of tomography images of a left lung of a second person (paragraph 65-paragraph 68, Stopek teaches displaying different lung images and determining lesions.), 
the second plurality of tomography images being imaged by a second CT scan of the left lung (paragraph 68, paragraph 78-paragraph 80, Stopek teaches image of different CT images of the lung), and indicating multiple lesions (paragraph 60- paragraph 64, Kaufman teaches comparing images of the lesions and tracing the outlines of the potential nodule).
Stopek does not explicitly disclose indicating multiple lesions, 

wherein the outputting of the case data is not performed for the first plurality of tomography indicating the solitary lesion, and the determining the first plurality of tomography indicates the solitary lesion includes determining if () a percentage of an area showing a CT value within a normal range in a second tomography image is equal to or lower than a predetermined threshold value.
Kaufman is in the same field of art of medical imaging processing of the lungs. Further, Kaufman teaches indicating multiple lesions (paragraph 60- paragraph 64, Kaufman teaches comparing images of the lesions and tracing the outlines of the potential nodule), 
one or more tomography images included in the second plurality of tomography images being similar to one or more tomography images included in the first plurality of tomography images (paragraph 60-paragraph 64, Kaufman teaches comparing lung images to determine nodules in each of the lung images of the patient.)  indicating the multiple lesions, 
wherein the outputting of the case data is not performed for the first plurality of tomography indicating the solitary lesion (paragraph 67-paragraph 72, Kaufman teaches comparing images and allow the user to register the images and match nodules in different imaging methods.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Stopek by incorporating the medical imaging of comparing lung images to the database of lung images that is taught by Kaufman, to make the invention that captures lung images of the patient determines cancer 
Stopek in view of Kaufman does not explicitly disclose the determining the first plurality of tomography indicates the solitary lesion includes determining if a percentage of an area showing a CT value within a normal range in a second tomography image is equal to or lower than a predetermined threshold value.  
Wei is in the same field of art of lane detection. Further, Wei teaches the determining the first plurality of tomography indicates the solitary lesion includes determining if (Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (2016). Additional information can be found in MPEP §2111.04(II). The PTAB found, “If the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed.” Schulhauser at 10. As a result, if there is a possibility that the condition is not met, then the Examiner need not find prior art addressing the corresponding element.) a percentage of an area showing a CT value within a normal range in a second tomography image is equal to or lower than a predetermined threshold value (paragraph 118, Wei teaches comparing nodal size at each cross section image, Wei further teaches that each segmented nodal is checked to its segmented matching template and the correlating is done below the a threshold value.). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Stopek in view of 
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claim 4, Stopek, Kaufman and Wei discloses wherein the first plurality of tomography images includes a first tomography image showing a lesion portion (paragraph 44-paragraph 48, Kaufman), the second tomography image, and a third tomography image showing a lesion portion, the second tomography image being imaged after the first tomography image being imaged and before the third tomography image being imaged (paragraph 44-paragraph 55, Kaufman teaches the a different images is created from the first and second image.), and wherein the CT value is a numerical expression of x-ray absorption in human body (paragraph 50-paragraph 60, Kaufman teaches different images.).

	
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Mori et al U.S. Patent Publication No. 2011/02743301.
Ray et al U.S. Patent Publication No. 2009/0185731. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ONEAL R MISTRY/Primary Examiner, Art Unit 2664